Citation Nr: 1403591	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-35 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected diabetes mellitus type II, currently rated as 20 percent disabling from September 16, 2008.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1971.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 Rating Decision and a May 2009 Rating Decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Veteran's claim on appeal was previously characterized as a claim of service connection for posttraumatic stress disorder (PTSD).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with depressed mood, anxiety disorder not otherwise specified, alcohol abuse, depression not otherwise specified, and adjustment disorder.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed.

The issues of service connection for an acquired psychiatric disorder, variously diagnosed and of entitlement to service connection for peripheral neuropathy are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus type II has been manifested by the need for oral hypoglycemic agents and dietary restrictions; he has not required the use of insulin, does not have any diabetic complications, and his activities have not been restricted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2008 letter meets the VCAA's timing of notice requirement.

Additionally, the Board notes that the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).   Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Further, the Veteran was medically evaluated in conjunction with his increased initial rating claim for diabetes mellitus type II in March 2009 and December 2010.  The Board notes that, in each examination, the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examinations, and the Veteran's statements.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Service connection for diabetes mellitus type II was granted by the February 2009 rating decision, with a 20 percent rating assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective November 20, 2008.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).    

On VA examination in March 2009, the Veteran was noted to have been diagnosed with diabetes mellitus type II in July 2008.  The Veteran denied any episodes of ketoacidosis or hypoglycemic reactions.  He reported that he was trying to restrict his diet in carbohydrates, fats, and sweets.  He had not lost or gained any weight since the last exam.  The Veteran reported blurry vision.  The Veteran had been diagnosed with hypertension approximately five years before the exam, and was taking medication to control it.  Otherwise, there was no evidence of vascular symptoms.  The Veteran reported numbness and tingling in his arms, hands, and legs, and he complained of erectile dysfunction.   He denied any other neurological symptoms.  The examiner diagnosed the Veteran with diabetes mellitus type II, poorly controlled. 

At a December 2010 VA examination, the Veteran had continued on the oral medication for his diabetes mellitus.   He denied any ketoacidosis or hypoglycemic reaction.  The Veteran's dietary control was "a problem" but he stated that he was "fine".  The Veteran had gained twenty pounds in the previous year and complained of fatigue and lassitude.  There were no physician prescribed restrictions of strenuous activities to prevent hypoglycemic reactions.  The Veteran reported receiving follow up treatment with his diabetic care provider every three months.  The Veteran reported blurry vision, but eye examination revealed no retinopathy in either eye.  There was no known renal insufficiency.  The Veteran reported erectile dysfunction that had lasted 2-3 years.  The examiner diagnosed the Veteran with diabetes mellitus type II, maintained on oral hypoglycemic agents. 

VA treatment records dated from July 2008 to June 2010 show that the Veteran received intermittent treatment for his diabetes mellitus type II.  The evidence indicates that the Veteran was directed to follow a restricted diet, exercise, and prescribed oral medication.  Otherwise, the Veteran's diabetes mellitus type II was described without mention of complication throughout the treatment records.

The evidence indicates that the Veteran has only been taking oral hypoglycemic agents to control his diabetes mellitus and has had no medical restriction of his activities.  Indeed, at the most recent VA examination in December 2010, the examiner noted that the Veteran was on oral medication for his diabetes mellitus and that he took this medication twice a day.  The criteria under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this case, although the Veteran may have been prescribed a restricted diet, he does not require insulin treatment for these symptoms.  Therefore, an initial rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus type II.      

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  However, to the extent that any hypertension or erectile dysfunction are related to the Veteran's diabetes, the manifestations of these disorders are noncompensable pursuant to the applicable Diagnostic Codes, and are therefore included with the rating assigned to diabetes.  38 C.F.R. § 4.119, DC 7913, Note (1).  Therefore, the Board concludes that the Veteran does not have any diabetes-related complications that would warrant separate compensable ratings.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) . An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for diabetes that is more severe than the Veteran's current condition.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's disability, as the criteria assess diabetes as its effects were recognized during the time period in question.  The Veteran has asserted that his condition could affect his ability to obtain employment.  The Board is sympathetic to these competent and credible statements, but notes that his symptomatology is already contemplated by the rating schedule Also, there is no indication of frequent hospitalizations related to the Veteran's condition.  Consideration of an extraschedular rating is thus not warranted. 
   
Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the December 2010 examiner noted that the Veteran had been laid off in 2006 and had not returned to work due to back pain, there is no evidence of unemployability related to the Veteran's diabetes mellitus type II.  

ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

First, in a May 2009 Rating Decision, the RO denied service connection for peripheral neuropathy, to include as secondary to the Veteran's service connected diabetes mellitus type II.  The September 2009 statement, which is included in the Veteran's VA Form 9, constitutes a timely Notice of Disagreement (NOD) with the May 2009 Rating Decision.  The RO has not issued a statement of the case in response to the NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claim for entitlement to service connection for peripheral neuropathy, to include as secondary to the Veteran's service connected diabetes mellitus type II.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that additional information is needed in order to decide the claim for service connection for an acquired psychiatric disorder, variously diagnosed.  The Board notes that the Veteran underwent two VA examinations to evaluate his psychiatric symptoms.  

At VA examination in April 2009, the Veteran reported having trouble sleeping.  The Veteran's wife, who was present for the examination, stated that the Veteran is a restless sleeper and said that he "hollers" during the night.  The Veteran denied illicit drug use but admitted to drinking approximately two quarts of beer every two days.  He denied crying spells but indicated that he experienced nightmares about Vietnam every other night.  He also denied flashbacks.  He stated that he occasionally had "hyperstartle response."  He denied feelings of guilt, hopelessness, and helplessness.  His energy and concentration were normal.  He reported having intrusive thoughts about Vietnam approximately two times per month.  The examiner indicated that the Veteran has had several diagnoses, including adjustment disorder, anxiety disorder not otherwise specified, and alcohol abuse.  The examiner did not find that the Veteran met the diagnostic criteria for PTSD.  The examiner stated that the Veteran suffered from sleep disturbance, nightmares, and intrusive thoughts, but explained that the Veteran did not meet full diagnostic criteria.  He also reported that the Veteran appeared to have "no impairment in social and occupational functioning from mental illness".  

The Veteran underwent another examination for his service connection claim for PTSD in May 2011.  The examiner indicated that the Veteran's diagnoses included adjustment disorder with depressed mood, anxiety disorder not otherwise specified, alcohol abuse, and depression not otherwise specified.  He related these diagnoses to "a multiplicity of factors" including health issues, unemployment and frustration with the VA claims process.  The Veteran reported nightmares approximately two to three nights per week, and he stated that his wife "regularly" wakes him because he is "restless, twitching, and sweating in his sleep".  After a nightmare, the Veteran indicated that he will go outside, walk around, and go back to sleep after a couple of hours.  The Veteran stated that on about three occasions, after firing upon the enemy, he was later told that they had mistakenly fired upon American troops.  He stated that these events had always bothered the Veteran and continues to bother him.  He also related that, in general, he is bothered by memories of "the country over there, all the bombing, the shelling - we just tore it up.  There were innocent people killed."  He also stated that occasionally, he saw an injured or dead body when his unit was traveling through a village.  He said there were no actual combat situations in which he or any of his friends were hurt or killed.  The Veteran consistently reported one of his stressors as being "non treatment that [he] got for [his] back."  

The examiner found the Veteran's recurring nightmares of Vietnam to be one of the Veteran's PTSD symptoms.  He also indicated that the Veteran made efforts to avoid activities, places, or people that arouse recollections of the trauma.  The examiner also listed other symptoms of PTSD, including difficulty falling or staying asleep, irritability, and outbursts of anger.  He indicated that the disturbances did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  He found that the Veteran's symptoms did not relate to an in-service stressor required for a diagnosis of PTSD.  Finally, he found that the mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  

The Board observes that at both of these examinations, the VA examiners noted the Veteran's other psychiatric diagnoses but did not address all of the Veteran's psychiatric disorders in providing the medical opinions.  In order to make an accurate assessment of the Veteran's entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.  As such, another VA examination is necessary in order to determine whether, and to what extent, the Veteran's acquired psychiatric disorders, variously diagnosed, are related to his service in Vietnam.  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Issue a statement of the case in response to the September 2009 Notice of Disagreement regarding the claim for entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus type II.  Inform the Veteran of his appeal rights.  This issue should only be returned to the Board if a timely substantive appeal is filed.

3.  After any records obtained have been associated with the claims file, forward the claims folder to the examiner who conducted the May 2011 VA examination for an addendum to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review. Should this examiner be unavailable, the claims folder should be forwarded to a qualified mental health provider for opinions to the following questions:

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  

(b)  The examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depressive disorder not otherwise specified, adjustment disorder unspecified, anxiety not otherwise specified, alcohol abuse, and depression not otherwise specified.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


